DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “combined latch/screw connection” in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1-9 are replete with 112 rejections, some of which are provided below.  Applicant should thoroughly review the claims for other 112(b) indefinite issues.
Claim 4 recites “a combined latching/screw connection” in line 2.  It is unclear what “latching/screw” requires.  For the purposes of this examination, “a combined latching/screw connection” will be read and examined as -- a combined latching and screw connection --. 
Claims 8-9 recites details of the strippers, however, claim 1 does not positively claim the strippers as claim 1 recites “c) intermediate spaces for receiving strippers” in lines 9-10.  Therefore, it is unclear whether or not the strippers are positively recited.
Claim 8 recites “wherein the strippers have a beginning and a free end” in line 3.  It is unclear whether or not each stripper has a beginning and a free end or if the strippers, as one whole group, have a beginning and a free end.
Claim 8 further “one side” and “their beginning” in line 4.  It is unclear as to what structures “one side” and “their beginning” refers to.
Claim 8 recites “the ends” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Claim 8 recite “a free end” in line 3, i.e. one end, however, line 6 requires more than one end.
Claim 9 recites “wherein the end (217) of the strippers (12”)” in line 2.  It is unclear if claim 9 is referring to the end of each said stripper or the end of the strippers as one whole group.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 10, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller (EP 0116514 A1).
	Regarding claim 1, Mueller discloses a rotatable pick-up device (10 in FIG.1), which is installed or installable in an agricultural harvesting machine (200), for harvested crop, comprising: 
a) a roller-shaped drum (13 in FIG.1; 131 in FIG.13) with an outer lateral surface which has an outside diameter;
b) a multiplicity of tine rings (17 in FIG.1; 132 in FIG.13) which are arranged on the outer lateral surface of the drum and protrude over the outside diameter of the drum (13, 131);
c) intermediate spaces (unnumbered) for receiving strippers (18 in FIG.1; pg.5, last 4 lines to pg.6, lines 1-5), the intermediate spaces provided between adjacent tine rings (17); and
d) tine segments (16 in FIG.1; 130 in FIG.13), wherein the tine rings (17, 132) comprise the tine segments (16, 130) which, in a mounted state, are arranged entirely above the lateral surface (see FIG.1) and are manufactured from an elastic plastic (pg.5, lines 18-20), wherein the tine rings (17, 132) and the tine segments (16; 130) comprise mutually complementary fastening means (screws as shown in FIG.13), by means of which the tine segments are mounted on the tine ring without the tine ring removed (pg.9, lines 1-3).

Regarding claim 2, Mueller further discloses the pick-up device (100) as claimed in claim 1, wherein a screw connection of the tine ring and the tine segment is produced by means of the fastening means (see screw connection in FIG.13 and pg.9, lines 1-3).

Regarding claim 8, Mueller further discloses the pick-up device as claimed in claim 1, wherein the strippers:
 are coupled on one side in a region of their beginning to the frame directly or by means of connecting components; and 
loop around the drum at least to an extent such that the ends cut through a horizontal plane defined by centerpoints of the tine rings.
See page 6, lines 1-5 and FIGS.1 and 13.

Regarding claim 10, and referring to the rationale set forth in the rejection of claim 1, Mueller further discloses the tine segment (16 in FIG.1; 130 in FIG.13) for a pick-up device (10 in FIG.1) on agricultural machines, such as harvesting machines for stalk and leaf material, or hay-making machines, wherein:
a) the tine segment (16, 130) is produced from an elastic plastics material (pg.5, lines 18-10);
b) the pick-up device (10) is provided for picking up harvested crop lying on the ground; and 
c) the tine segment comprises a base (130 in FIG.13) with a fastening region for connecting the tine segment to the tine ring (17 or 132), and at least one feed tine protruding from the base; and 
 wherein the tine segment is mounted on the tine ring (17, 132) by means of a latching and/or screw connection without the tine ring being removed (pg.9, lines 1-3).

Regarding claim 17, and referring to the rejection of claim 1 above, Mueller further discloses the harvesting machine according to claim 17 (see also page 1, lines 1-8, wherein the pickup device is a component of an agricultural machine such as loaders, balers, and other machines for picking up mowed crops).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller, as applied to claim 1 above, and further in view of Haefeli (EP 2700296 A1).
Regarding claim 9, Mueller further discloses the pick-up device as claimed in claim 1, wherein the strippers:
Mueller does not disclose wherein the end of the strippers loops around the drum (13, 131) starting from the horizontal plane by an angle which is selected from the group of angle ranges consisting of: 00 to 1600, 400 to 1200 and 70 to 1200.
Haefeli teaches scrapers (6 in FIG.3) of a pick-up device (1 in FIG.1) which have a free end that is at an angle of between 0 deg and 160 deg to a horizontal plane of the pick-up device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stripper of Mueller similar to the scraper of Haefeli as an alternate design of stripper sufficient in stripper crop materials from the drum.

Allowable Subject Matter
Claims 3, 5-7, and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/Examiner, Art Unit 3671